Citation Nr: 0124040	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  01-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Buerger's disease 
(thromboangiitis obliterans), for accrued benefits purposes.

2.  Entitlement to an effective date earlier than June 17, 
1996 for a total rating based upon individual 
unemployability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He was a prisoner-of-war of the German government from 
April 1944 to April 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Huntington, West Virginia, Regional Office, which denied a 
claim filed by appellant, the veteran's widow, for service 
connection for Buerger's disease (thromboangiitis 
obliterans), for accrued benefits purposes and an effective 
date earlier than June 17, 1996 for a total rating based upon 
individual unemployability, for accrued benefits purposes.  
In a September 2001 written letter, appellant withdrew her 
earlier request for a personal hearing before the Board in 
Washington, D.C.  See 38 C.F.R. § 20.702(e) (2001).  

Parenthetically, it appears that appellant's recent written 
statements may be construed as a request for increased 
ratings for vascular insufficiency of the right and left 
lower extremities, for accrued benefits purposes.  Since 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action as may be 
indicated.  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  The veteran filed a claim for Buerger's disease 
(thromboangiitis obliterans) and frostbite residuals in June 
1967.  A January 1968 Board decision awarded service 
connection for vascular insufficiency of the lower 
extremities based on clinical evidence that included 
Buerger's disease (thromboangiitis obliterans) and frostbite 
residuals; and implementing rating decisions rated that 
vascular disease of the lower extremities under criteria 
applicable to Buerger's disease as well as frostbite 
residuals.  

2.  A total rating based upon individual unemployability was 
granted by an August 1996 rating decision, and was in effect 
from June 17, 1996 until the veteran's September 5, 2000 
death.  

3.  Appellant is the surviving spouse of the veteran.


CONCLUSIONS OF LAW

1.  Because a January 1968 Board decision awarded service 
connection for vascular insufficiency of the lower 
extremities and implementing rating decisions rated that 
vascular disease under criteria applicable to Buerger's 
disease as well as frostbite residuals, the service-connected 
vascular disease of the lower extremities included Buerger's 
disease (thromboangiitis obliterans) for the two-year period 
prior to the veteran's September 5, 2000 death.  Therefore, 
the claim for service connection for Buerger's disease 
(thromboangiitis obliterans), for accrued benefits purposes, 
is moot and the Board lacks jurisdiction over any questions 
of law and fact in controversy.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 19.7(b), 20.101 (2001).  

2.  Because a total rating based upon individual 
unemployability was granted by an August 1996 rating decision 
and was in effect from June 17, 1996 until the veteran's 
September 5, 2000 death, the claim for an effective date 
earlier than June 17, 1996 for a total rating based upon 
individual unemployability, for accrued benefits purposes, 
lacks legal entitlement under the law or legal merit.  38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.1000(a) (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it should be pointed out that any 
necessary evidentiary development has been accomplished, to 
the extent the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), is applicable.  
Regulations to implement this statute have been promulgated.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  However, as will be explained below, appellant's 
accrued benefits claims appear moot as the benefits sought 
has already been granted, or lacking in legal 
entitlement/merit.  See, in particular, amended 38 C.F.R. 
§ 3.159(d), which states, in pertinent part, that 
circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include claimant's 
lack of legal eligibility for the benefit sought and claims 
that lack merit or legal entitlement as a matter of law.  

It is reiterated that the veteran died September 5, 2000.  
Appellant is claiming entitlement to said benefits as 
veteran's widow, for accrued benefits purposes.  See Landicho 
v. Brown, 7 Vet. App. 42, 50 (1994).  

The provisions of 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
2001) and 38 C.F.R. § 3.1000(a) state, in pertinent part:  
...periodic monetary benefits...under laws administered by 
the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death (... "accrued 
benefits") and due and unpaid for a period not to exceed two 
years, shall, upon the death of such individual be paid as 
follows:...(2) Upon the death of a veteran, to the living 
person first listed below: (A) The veteran's spouse....



I.  Service Connection for Buerger's disease (Thromboangiitis 
Obliterans), for Accrued Benefits Purposes

The veteran filed a claim for Buerger's disease 
(thromboangiitis obliterans) and frostbite residuals in June 
1967.  A January 1968 Board decision awarded service 
connection for vascular insufficiency of the lower 
extremities based on clinical evidence that included 
Buerger's disease (thromboangiitis obliterans) and frostbite 
residuals.  Implementing rating decisions rated that vascular 
disease of the lower extremities under criteria applicable to 
Buerger's disease as well as frostbite residuals.  See, in 
particular, a January 1968 implementing rating decision 
sheet, which coded vascular insufficiency of the feet under 
Diagnostic Codes 7116, for rating intermittent claudication, 
and 7122, for rating frozen feet residuals.  Diagnostic Code 
7115 of the VA's Schedule for Rating Disabilities, Part 4, in 
effect at that time for rating Buerger's disease, did not 
include any specific schedular criteria but was listed 
immediately above the detailed criteria set forth in Code 
7116 (for rating intermittent claudication).  By its 
placement therein, Buerger's disease therefore appeared 
intended to be rated under Code 7116 criteria.  It should 
also be pointed out that the criteria set out in Code 7116 
then in effect were similar to the symptoms of Buerger's 
disease.  For example, Code 7116 then in effect set out such 
criteria as circulatory changes, persistent coldness of 
extremity with claudication, circulatory impairment, and 
superficial phlebitis.  A medical dictionary definition of 
Buerger's disease was cited to in Watson v. Brown, 4 Vet. 
App. 309, 310 (1993), as "thromboangiitis of the small 
arteries and veins of the extremities and esp[ecially] the 
feet resulting in occlusion, ischemia, and gangrene."  

Additionally, subsequent Statements of the Case and an 
October 1987 Board decision (which denied an increased rating 
for the service-connected vascular insufficiency of the lower 
extremities) included the schedular criteria set out in Code 
7116 for rating the veteran's service-connected vascular 
disease of the lower extremities, thereby indicating that the 
service-connected disability of the lower extremities 
encompassed more than just frostbite residuals.  

Based on the evidentiary record in this particular case, it 
is the Board's conclusion that the January 1968 Board 
decision's award of service connection for vascular 
insufficiency of the lower extremities in fact encompassed 
Buerger's disease (thromboangiitis obliterans) as well as 
frostbite residuals, since service connection for both 
vascular conditions was claimed by the veteran and both 
conditions involve vascular insufficiency of the lower 
extremities.  It appears that the RO conceded that the 
veteran's frostbite residuals and Buerger's disease 
(thromboangiitis obliterans) were part of the service-
connected vascular insufficiency of the lower extremities, 
particularly since the service-connected vascular 
insufficiency of the lower extremities was actually rated 
under Diagnostic Code 7116, for rating intermittent 
claudication such as is manifested by thromboangiitis 
obliterans, in addition to Code 7122, for rating frozen feet 
residuals.  

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.101, the Board's 
jurisdiction applies to "[a]ll questions of law and fact 
necessary to a decision by the Secretary of Veterans Affairs 
under a law that affects the provision of benefits...to 
veterans....  Decisions in such appeals are made by the 
Board...."  See also 38 C.F.R. §19.7(b), which states, in 
part, that a written Board decision is required, except with 
respect to "appeals which are dismissed because the issue 
has been resolved by administrative action...."  

Therefore, since the service-connected vascular insufficiency 
of the lower extremities included Buerger's disease 
(thromboangiitis obliterans) and was in effect during the 
two-year period prior to the veteran's death, the Board lacks 
jurisdiction over any questions of law and fact in 
controversy and the claim for service connection for 
Buerger's disease (thromboangiitis obliterans), for accrued 
benefits purposes, is moot.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 19.7(b), 20.101.  


II.  An Effective Date Earlier than June 17, 1996 for a Total 
Rating Based Upon Individual Unemployability, for Accrued 
Benefits Purposes

Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) held that 
in order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at time 
of his death for such benefits or else be entitled to them 
under an existing rating or decision.  It appears from the 
evidentiary record that the veteran did not express timely 
disagreement with a June 1997 rating decision's determination 
that an August 1996 rating decision was not clearly and 
unmistakably erroneous, insofar as it assigned June 17, 1996 
as the effective date for a total rating based upon 
individual unemployability; and that June 1997 rating 
decision was final.  

It is reiterated that 38 U.S.C.A. § 5121(a) and 38 C.F.R. 
§ 3.1000(a) require that accrued benefits must be "due and 
unpaid" for a period not to exceed two years prior to the 
veteran's death.  Appellant does not contend that a total 
rating based on individual unemployability was "due and 
unpaid" for the two-year period prior to the veteran's 
death.  Appellant contends that an earlier effective date for 
a total rating based upon individual unemployability is 
warranted due to "clear and unmistakable error" on the part 
of the rating board.  However, in Haines v. West, 154 F.3d 
1298 (Fed. Cir. 1998, cert. denied, 526 U.S. 1016 (1999), the 
United States Court of Appeals for the Federal Circuit held 
that "by the express terms of the statute, a survivor has no 
standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of CUE; the 
survivor is not the disability benefits claimant."  154 F.3d 
at 1301.  

A total rating based upon individual unemployability was 
granted the veteran by an August 1996 rating decision, in 
effect from June 17, 1996 until his September 5, 2000 death.  
Since the veteran was in receipt of a total rating based upon 
individual unemployability benefits for the two-year period 
prior to his death, such benefits were not "due and unpaid" 
as 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a) require 
for accrued benefits eligibility.  Thus, appellant's accrued 
benefits claim for a total rating based upon individual 
unemployability lacks legal merit or entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Since appellant's claim for service connection for Buerger's 
disease (thromboangiitis obliterans), for accrued benefits 
purposes, is moot and the accrued benefits claim for a total 
rating based upon individual unemployability lacks legal 
merit or entitlement under the law, the appeal is dismissed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

